
	
		II
		111th CONGRESS
		1st Session
		S. 2006
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain
		  acrylic synthetic staple fiber. 
	
	
		1.Certain acrylic synthetic staple fiber with
			 an average filament decitex of 4.0 to 5.6
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic fiber tow (polyacrylontrile tow) containing by weight a
						minimum of 92% polyacrylonitrile, not more than .01 percent zinc and from 2 to
						8 percent water, imported in the form of 8 sub-bundles, crimped together, each
						containing 24,000 filaments (plus or minus 10 percent) and with an average
						filament decitex of 4.0 to 5.6 decitex (plus or minus 10 percent), and length
						greater than 2 meters (provided for in subheading 5501.30.00) 1.2%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
